972 F.2d 341
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger Lee SIMMONS, Plaintiff-Appellant,v.GENERAL ELEC. Company;  Metropolitan Life Insurance Company;Electric Mutual Insurance Company;  Haynsworth, Marion,Mckay & Guerard;  Nelson, Mullins, Riley and Scarborough;Ogletree, Deakins, Nash, Smoak & Stewart;  GreenvilleMemorial Hospital;  Pulmonary Disease Associates;  PalmettoPulmonary Associates, PA;  Crawford Health andRehabilitation Services and Company;  Hillcrest Hospital;Saint Francis Hospital, Defendants-Appellees.
No. 92-1265.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 13, 1992Decided:  August 3, 1992

Appeal from the United States District Court for the District of South Carolina, at Greenville.  Henry Michael Herlong, Jr., District Judge.  (CA-90-3066-6-20K)
Roger Lee Simmons, Appellant Pro Se.
James Hamilton Stewart, III, G. Scott Humphrey, Ogletree, Deakins, Nash, Smoak & Stewart, Greenville, South Carolina;  William John Toppeta, Metropolitan Life Insurance Company, New York, New York;  Amy Carolyn Hendrix, William Stuart Davies, Jr., Nelson, Mullins, Riley & Scarborough, Columbia, South Carolina;  Hamlet Sam Mabry, III, G. Dewey Oxner, Jr., Haynsworth, Marion, McKay & Guerard, Greenville, South Carolina; Frank Huger Gibbes, III, Gibbes & Clarkson, Greenville, South Carolina;  Ashby Winton Davis, Love, Thornton, Arnold & Thomason, Greenville, South Carolina, for Appellees.
D.S.C.
Affirmed.
Before RUSSELL, MURNAGHAN, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Roger Lee Simmons appeals from the district court's order granting summary judgment to Defendants in this action raising various state and federal claims.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Simmons v. General Elec. Co., No. CA-90-3066-6-20K (D.S.C. Feb. 25, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED